On Motion for Rehearing.
PER CURIAM.
We see no reason to change the disposition originally made of this case. The difficulty with the patent as we view it does not rest in the language of the claims, which we are ready to treat as embodying the feature of the relay; but we think it clear that the principle of these claims was first introduced into the patent some time after the application was filed, and after the art had already independently reached the same stage of development. The case is not one where there was originally adequate disclosure, the full effect and advantages of which were not appreciated by the inventor, and the change was not the result of a more complete understanding of the operation of the invention first claimed, but of the substitution of a new mode of operation, which not only the applicant had not even intimated originally, hut which a part of his specification actually contradicted.
[6] In elaboration of this thesis it may perhaps be of service to state in more general terms than we originally did the meaning of the term “invention” in this connection. The specification of a mechanical combination patent generally discloses a machine consisting of a large number of elements, most of them individually old in the art. The invention consists in the act of selecting some of these elements for a combination which constitutes an independent entity, serviceable to the art and theretofore unknown. It is always this choice of the proper elements in combination which constitutes the invention. Now, it is obvious that from even a few elements disclosed in such a specification an enormous number of possible choices may be made, and if an applicant were free to substitute new elements in his original combination from any of those disclosed, he might change his invention as he pleased. The final invention would not then date from the application, but from the issuance of the patent. So it has always heen customary to insist that such substitutions must be limited, so as not to constitute radical departure from the combination first selected ; and this is especially the case where the result is to anticipate inventions already made by others. It is true that under the term “radical” there is room for some deviation from the strictness of a rigid application of this rule, but the permissible latitude depends in large measure upon the intermediate growth of the art.
Now, in the case at bar, the elements selected before January, 1912, were, as we have shown, limited by the feature of the mechanical clutch. It was this which Leonard selected as the constant element in nearly all the claims which he proposed for his invention. Those in which it did not appear are remote from the case. To select the function of the relays as creating maximum and minimum variations in the charging current was a wholly new idea. It involved confessedly the abandonment of the clutch as a necessary element, and it substituted elements which not only he had not even suggested as essential, but which were actually absent from a part of the disclosure. It is idle to answer that *594the Patent Office insisted that those parts of the disclosures from which the relays were omitted constituted independent inventions, which must be divided out. The important point is that their presence was irrefutable proof that Reonard himself did not consider them contradictory of the combinations on which he had relied. Unless we are to treat the application as wholly fluid until the final claims are evolved, we see no escape from the result already reached.
The motion for a rehearing is denied.